Citation Nr: 0026460	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  95-11 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Whether the injuries from a May 1988 motor vehicle 
accident are the result of willful misconduct or the abuse of 
alcohol.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1981 to 
November 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision from the New 
Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).  

The case initially came before the Board in March 1997, at 
which time the Board, in pertinent part remanded the issues 
of entitlement to service connection for a low back disorder 
and the related issue of whether the injuries resulting from 
a May 1988 motor vehicle accident were the result of willful 
misconduct or the abuse of alcohol.  

As was pointed by the Board in March 1997, in an April 1994 
administrative decision, the RO determined that the injuries 
resulting from a May 1988 motor vehicle accident were the 
result of willful misconduct, on the basis that the accident 
was caused by the veteran's intoxication.  Although the 
veteran did not specifically include this issue in his June 
1994 notice of disagreement, he did include the issue of 
service connection for a low back disorder.  Service medical 
records documented a fracture of the transverse processes at 
L3, L4, and L5 during the hospitalization following the motor 
vehicle accident.  

For this reason the Board interpreted the veteran's notice of 
disagreement to include the issue of willful misconduct.  See 
Myers v. Derwinski, 1 Vet. App. 127 (1991) (the Board must 
review all issues which are reasonably raised from a liberal 
reading of the veteran's appeal).  

In August 1999 the case was returned to the Board.  The 
Board, in pertinent part, remanded the issues stated above on 
the title page, concluding that the RO had not fully complied 
with the Board's March 1997 remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The case has since been returned to the Board for further 
appellate review.  The issue of whether the injuries from a 
May 1988 motor vehicle accident were the result of willful 
misconduct or the abuse of alcohol shall be addressed in the 
remand portion of this decision.  The Board concludes that 
this issue is not inextricably intertwined with the issue of 
service connection for a low back disorder, because, 
regardless of the outcome of the misconduct issue, there is 
no evidence of a current disability of the low back.  Thus, 
the outcome of the misconduct claim will have no impact on 
the disposition of the claim of service connection for a low 
back disorder.  


FINDING OF FACT

The claim of entitlement to service connection for a low back 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Enlistment examination documented no complaints or diagnosis 
of a low back disorder.  

In January 1984 the veteran was seen complaining of back pain 
for the past two weeks with a five year history of such pain.  
The assessment was a muscle strain.  

A progress note from December 1986 indicates that he was seen 
for middle back pain ("MBP").  

In May 1988 the veteran was involved in a motor vehicle 
accident.  It was noted that a cervical spine x-ray was 
negative, "as were all of the other X-Ray's."  It was noted 
that his "initial" "IVP" and abdominal x-rays showed a 
normal IVP and a fracture of the right L-3, L-4, and L-5 
transverse processes.  This fracture was listed as one of the 
final diagnoses.  

On examination in January 1989 the veteran denied having 
recurrent back pain, and also denied having a bone, joint, or 
other deformity.  Examination of the spine was described as 
normal.  

In May 1992 x-rays of the lumbar spine revealed mild 
scoliosis and transitional bone change in L5 which was 
described as an incomplete sacralization with joint formation 
on the right relative to S1.  It was also noted that 
degenerative joint disease was seen at the joint surface of 
L5-S1 on the right side; however, this was not listed among 
the diagnoses.  The diagnoses were mild scoliosis and a 
transitional change at L5.  

In November 1992 the veteran submitted a claim for, in 
pertinent part, service connection for low back pain dating 
back to 1985, scoliosis, degenerative joint disease, and 
incomplete "sacratyst."  

VA neurological examination in December 1992 was described as 
being normal with the exception of vascular headaches.  

On VA joints examination in December 1992, the veteran stated 
that he could recall no trauma to his back which would 
account for a fracture of the transverse process of L3, L4, 
and L5.  He did complain of a history of chronic low back 
pain for which he received conservative treatment.  

X-rays of the lumbosacral spine noted some demineralization 
of the vertebral bodies, and end-plates demonstrated 
biconcave deformities.  The vertebral bodies were otherwise 
intact and in good alignment.  The disk spaces were well-
maintained.  A transition segment was noted at the 
lumbosacral junction.  No specific diagnosis was documented 
in the x-ray report.  

The December 1992 VA joints examiner's pertinent impression 
was a history of back pain of uncertain etiology, noting that 
the examination was without significant abnormal findings.  

A VA examination was conducted in February 1993; however, it 
does not appear that the veteran's back was examined at this 
time.  

In May 1997 a VA joints examination was conducted.  The 
veteran reported developing intermittent episodes of low back 
pain in 1984, and that the pain was now present almost 
constantly.  It was further noted that there was no specific 
history of an injury.  His 1988 motor vehicle accident was 
noted; however, he did not mention any injuries resulting to 
his back from this accident.  

X-rays of the lumbar spine were noted as revealing partial 
sacralization of L5 with a large transverse process on the 
right side.  He noted that probably no motion occurred 
between L5 and the sacrum.  It was further found that there 
was no narrowing of the disk spaces or osteophyte formation.  

The VA examiner concluded that he could find no objective 
evidence of organic pathology by physical or x-ray 
examination to explain the veteran's symptoms in his lumbar 
spine.  

In January 2000 a VA examination of the spine was conducted.  
The veteran reported a history of intermittent low back pain 
since 1984 that was now present almost daily.  He 
specifically was noted as stating that he did not aggravate 
his back condition during his May 1988 motor vehicle 
accident.  

X-rays of the lumbar spine revealed small ribs on T12 and 
partial sacralization of L5 with a large transverse process 
on the right.  There was no narrowing of the disc nor 
osteophytes.  There was increased concavity of the end plates 
with some thickening of the discs throughout the lumbar area.  
It was concluded that this was of no clinical significance.  

The examiner concluded that he could find no objective 
evidence of organic pathology in the lumbar spine, noting 
that the current x-rays were similar to the x-rays taken in 
1992 and 1997, and that none of these x-rays revealed a 
pathology.  The impression was a history of chronic, 
intermittent low back pain without objective evidence of 
organic pathology in the lumbar spine.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000);  38 C.F.R. 
§§ 3.307, 3.309 (1999).




Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a low back 
disorder must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The probative evidence has failed to establish that the 
veteran is suffering from a current low back disability.  
There are no post-service medical records documenting 
treatment or a diagnosis of a low back disability.  To the 
contrary, on VA examinations in December 1992, May 1997, and 
January 2000 it was concluded that there was no objective 
evidence of a current back disability.  No reference to 
scoliosis, degenerative joint disease, or other back 
impairment is documented in any post-service medical records, 
including the x-ray reports.  Thus, the only competent post-
service evidence is against his claim.    

Because the veteran has failed to establish proof of a 
current diagnosis or disability of the low back, the Board 
finds that his claim of entitlement to service connection for 
a low back disorder must be denied as not well grounded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding that 
veteran was not entitled to service connection where there 
was a total lack of evidence of any hypertension existing 
since service).  


In addition, the Board notes that a diagnosis of low back 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet App 282 (1999).  

A service medical x-ray dated from May 1992 noted 
degenerative joint disease at the joint surface of L5-S1 on 
the right; however, this was not listed as a diagnosis.  The 
diagnosis was mild scoliosis and a transitional change at L5.  
The veteran was discharged in November 1992, and filed his 
claim for a low back disorder that included scoliosis and 
degenerative joint disease.  

The Court has found that, where a veteran files a claim 
within a month of discharge from active service and medical 
reports relating to his separation make reference to his 
claimed condition(s), then the inservice medical evidence 
satisfies the Caluza criteria.  See Hampton v. Gober, 10 Vet 
App 481 (1997).  In other words, the inservice evidence 
demonstrates the existence of a current disorder (as of the 
filing date of the claim) and a relationship of that disorder 
to service.  

However, the Board is of the opinion that the facts of this 
case are distinguishable from the facts of Hampton.  In 
Hampton, the Court held that the post-service VA examination 
could not be used to plausibly support a finding that the 
appellant did not have a current knee condition because the 
examination report "contained no express findings regarding 
the appellant's left knee."  Hampton, 10 Vet. App. at 482.  

In December 1992, May 1997, and January 2000, VA physicians 
specifically examined the veteran's back, and x-rays were 
taken of the lumbar spine.  All of the VA examiners, noting 
the findings from the respective examinations, indicated in 
their conclusion that the veteran did not have a current back 
disability.  Therefore, these VA examinations can be used to 
support the finding that there is no current back disability 
because all of these examination reports contain express 
findings regarding the veteran's back disability, or lack 
thereof.  

These examination reports specifically document that the back 
was examined, that x-rays were taken of the lumbar spine, and 
that the examiners made conclusions regarding these findings.  
None of the examiners was able to document a current 
diagnosis of a low back disability.  In fact, the May 1997 
and January 2000 VA examiners specifically found that there 
was no physical or x-ray evidence or an organic pathology.  
Id.  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a current low back disability.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  Such evidence must be identified with some 
degree of specificity; with an indication that the evidence 
exists or could be obtained and that it would well-ground the 
claim.  McKnight, Robinette, supra; see Carbino v. Gober, 
10 Vet. App. 507, 510 (1997).  

The veteran has reported receiving treatment for back pain 
from a chiropractor.  However, he has not mentioned the name 
of this chiropractor, nor indicated that such evidence would 
in any way well-ground his claim; i.e., provide evidence of a 
current disability and a nexus between the disability and 
service.  See Sanchez-Benitez, supra.  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis or disability of the low back.  
Consequently, the Board concludes that the veteran's claim of 
entitlement to service connection for a low back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of a low back 
disorder is not well grounded, the doctrine of reasonable 
doubt has no application to his claim.  


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for a low back disorder, 
the appeal is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board initially notes for background purposes that the 
veteran was involved in a motor vehicle accident while in the 
service in May 1988.  Accident reports were submitted, 
apparently by the veteran.  A military police report noted 
that the veteran had a strong smell of alcohol when he was 
pulled from the car.  The Army Accident Investigation Report 
found that the veteran had made an improper decision to drive 
after drinking (based on state police observation) and that 
alcohol had been involved in the accident.  

Service medical records also document a diagnosis of acute 
alcohol abuse on admission to the hospital following the 
accident.  It was also noted that he appeared to be 
intoxicated on admission to the hospital.  Laboratory testing 
during his admission in May 1988 revealed a blood alcohol 
level of "120."  

The record indicates that the veteran's service medical 
records were obtained.  However, it is unclear as to whether 
his personnel records were also obtained.  It is unclear as 
to whether such records were ever requested by the RO.  In 
particular, it is unclear as to whether a line of duty 
investigation was or was not conducted, and it is unclear as 
to whether the RO attempted to obtain such a record.  

The Board is of the opinion that the RO should attempt to 
obtain any service personnel records pertaining to the 
veteran, in particular, a line of duty or "no misconduct" 
investigation report pertaining to the May 1988 motor vehicle 
accident.  See McCormick v. Gober, No. 98-48 (U.S. Vet. 
App. Aug. 18, 2000) (citing to VBA Letter 20-99-60).  

The Board is also of the opinion that on remand the RO should 
obtain an advisory opinion from an appropriate VA specialist 
with respect to medical findings pertaining to his May 1988 
motor vehicle accident, in particular, the laboratory testing 
performed during his hospital admission that revealed a blood 
alcohol level of "120."  The Board is unclear as to the 
meaning of this finding, and is of the opinion that 
clarification of its meaning as well as an assessment of such 
evidence by an appropriate specialist would be helpful in 
this instance.  

In particular, the Board notes that VBA's Adjudication 
Procedure Manual, M21-1, Part IV, para. 11.04(c)(2) indicates 
that a laboratory test showing a blood alcohol percentage of 
.100% or more creates a presumption of intoxication.  The 
examiner should be asked to compare the findings made in the 
May 1988 hospitalization report of a blood alcohol level of 
120, and determine from this finding, if possible, what the 
veteran's blood alcohol percentage was.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In addition, the Board notes that the United Stated Court of 
Appeals for the Federal Circuit has recently changed the 
standard required for rebutting the presumption that a 
disability or death was incurred in the line of duty.  

Generally, "service-connected" means that such disability was 
incurred or aggravated in line of duty in the active 
military, naval, or air service.  38 C.F.R. § 3.1(k) (1999).

An injury incurred during active military, naval, or air 
service "will be deemed to have been incurred in line of 
duty" unless such injury "was a result of the person's own 
willful misconduct."  38 U.S.C.A. § 105(a) (West 1991).  

In line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  38 C.F.R. §§ 3.1(m), 3.301(a) (1999).

The Court has held that 38 U.S.C. § 105(a), establishes a 
presumption in favor of a finding of line of duty unless an 
exception such as willful misconduct does apply.  A finding 
of "willful misconduct" negates the "line of duty" 
presumption.  Smith v. Derwinski, 2 Vet. App. 241, 244 
(1992).  

The previous standard for rebutting the line of duty 
presumption was that rebuttal be justified by a preponderance 
of the evidence.  Smith, supra.

In September 2000 the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) held that "no less 
than a showing of clear and convincing evidence to the 
contrary is sufficient to rebut the in the line of duty 
presumption under 38 U.S.C.A. § 105.  See Forshey v. Gober, 
No. 99-7064 (Fed. Cir. Sept. 20, 2000) (emphasis added).  

The Federal Circuit Court noted that the clear and convincing 
standard exceeds the limits of a preponderance standard but 
falls short of the exacting reasonable doubt standard in 
criminal cases.  It noted that the clear and convincing 
standard is used in circumstances where particularly 
important individual interests are at stake that are 
substantially more important than the mere loss of money or 
where there are accusations of quasi-criminal wrongdoing.  
Forshey, supra (citing to Addington v. Texas, 441 U.S. 418, 
423-425 (1979)).  

Therefore, on remand, the RO will be directed to readjudicate 
the issue of whether the injuries from a May 1988 motor 
vehicle accident are the result of willful misconduct or the 
abuse of alcohol under the new standard defined in Forshey v. 
Gober, No. 99-7064 (Fed. Cir. Sept. 20, 2000).  

Accordingly, this case is remanded for the following: 

1.  The RO should request the veteran to 
submit or identify any other evidence 
that may be pertinent to his claim.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO should submit a request to the 
U.S. Army Reserve Personnel Center 
(ARPERCEN), the National Personnel 
Records Center (NPRC), and any other 
sources deemed relevant for the veteran's 
service personnel records.  

The RO should specifically request any 
records pertaining to the May 1988 motor 
vehicle accident.  In particular, the RO 
should request the line of duty 
investigation report or other similar 
report pertaining to the May 1988 motor 
vehicle accident.  All requests and 
responses should be associated with the 
claims folder.  

3.  The RO should request a VA advisory 
opinion from an appropriate specialist to 
carefully review the records pertaining 
to the veteran's May 1988 motor vehicle 
accident.  

The claims file, a separate copy of this 
remand, and a copy of VBA's Adjudication 
Procedure Manual, M21-1, Part IV, para. 
11.04 (in particular, subsection (c)(2)) 
should be made available to and reviewed 
by the examiner prior and pursuant to 
rendering any conclusions or opinions and 
the examination report must be annotated 
in this regard.

In particular, the examiner should review 
the May 1988 hospitalization report which 
documented a blood alcohol level of 
"120."  The examiner should generally 
define what blood alcohol level is and 
why it is measured.  The examiner should 
specifically comment on the meaning of 
the veteran's blood alcohol level 
("120") as measured during his hospital 
admission following the accident and what 
such a figure represents.  

The examiner should determine, if 
possible, what the veteran's blood 
alcohol percentage was in light of the 
findings of a blood alcohol level of 
"120."  In other words, the examiner 
should determine what his blood alcohol 
percentage was.  See M21-1, Part IV, 
para. 11.04(c)(2).  If unable to do so, 
the examiner should so state.  

Any opinions should be accompanied by a 
complete rationale.  

4.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not been so completed, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of whether the injuries from a May 
1988 motor vehicle accident are the 
result of willful misconduct or the abuse 
of alcohol.  

The RO should determine, pursuant to the 
Federal Circuit Court's holding in 
Forshey, whether there is clear and 
convincing evidence sufficient to rebut 
the presumption that the veteran's 
injuries from a May 1988 motor vehicle 
accident were incurred in the line of 
duty.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

